          Case 21-90002 Document 23 Filed in TXSB on 08/17/21 Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                §
In re:                                          §       Chapter 11
                                                §
BASIC ENERGY                                    §       Case No. 21-90002 (DRJ)
SERVICES, INC., et al.,                         §
                                                §       (Joint Administration Requested)
                Debtors.1                       §       (Emergency Hearing Requested)


             NOTICE OF DESIGNATION AS COMPLEX CHAPTER 11 CASES

                On August 17, 2021, Basic Energy Services, Inc. and its debtor affiliates in the

above-captioned chapter 11 cases, as debtors and debtors in possession (collectively,

the “Debtors”), filed voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Chapter 11 Cases”).          The undersigned proposed counsel believes that these

Chapter 11 Cases qualify as complex chapter 11 cases because:

           X          The Debtors have total debt of more than $10 million;

           X          There are more than 50 parties in interest in these Chapter 11 Cases;

           X          Claims against the Debtors are publicly traded;

                      Other (Substantial explanation is required).




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Basic Energy Services, L.P. (1819); Basic Energy Services, Inc. (1194);
    C&J Well Services, Inc. (5684); KVS Transportation, Inc. (4882); Indigo Injection #3, LLC (7657);
    Basic Energy Services GP, LLC (1197); Basic Energy Services LP, LLC (1195); Taylor Industries, LLC
    (7037); SCH Disposal, L.L.C. (8335); Agua Libre Holdco LLC (3092); Agua Libre Asset Co LLC
    (1409); Agua Libre Midstream LLC (6701); and Basic ESA, Inc. (2279). The Debtors’ headquarters
    and service address for the purposes of these chapter 11 cases is 801 Cherry Street, Suite 2100, Fort
    Worth, Texas 76102.
        Case 21-90002 Document 23 Filed in TXSB on 08/17/21 Page 2 of 3




               WHEREFORE the Debtors respectfully request entry of an order substantially in

the form annexed hereto as Exhibit A (the “Proposed Order”) granting the relief requested herein

and such other and further relief as the Court may deem just and appropriate.

Dated: August 17, 2021
       Houston, Texas

                                             Respectfully submitted,


                                              /s/ Alfredo R. Pérez
                                            WEIL, GOTSHAL & MANGES LLP
                                            Alfredo R. Pérez (15776275)
                                            Stephanie N. Morrison (pro hac vice pending)
                                            700 Louisiana Street, Suite 1700
                                            Houston, Texas 77002
                                            Telephone: (713) 546-5000
                                            Facsimile: (713) 224-9511
                                            Email: Alfredo.Perez@weil.com
                                                      Stephanie.Morrison@weil.com

                                            -and-
                                            WEIL, GOTSHAL & MANGES LLP
                                            Ray C. Schrock, P.C. (pro hac vice pending)
                                            Sunny Singh (pro hac vice pending)
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Email: Ray.Schrock@weil.com
                                                     Sunny.Singh@weil.com

                                            Proposed Attorneys for Debtors
                                            and Debtors in Possession




                                                2
        Case 21-90002 Document 23 Filed in TXSB on 08/17/21 Page 3 of 3




                                     Certificate of Service

               I hereby certify that on August 17, 2021, a true and correct copy of the foregoing
document was served by the Electronic Case Filing System for the United States Bankruptcy Court
for the Southern District of Texas.



                                                       /s/ Alfredo R. Pérez
                                                      Alfredo R. Pérez
